Lansden, J. On August 12, 1950, claimant, Boy Harper, filed Ms complaint, alleging that on March 18, 1948 he was injured as a result of an accident arising out of and in the course of his employment by respondent at the Training School for Boys, St. Charles, Illinois, operated by the Department of Public Welfare. Seeking to recover under the Workmen’s Compensation Act, claimant further alleged that he was paid no compensation, but that medical, surgical and hospital services were furnished by respondent. Bespondent has filed a motion to dismiss, asserting that this Court is without jurisdiction of claimant’s case. It is manifest that claimant’s complaint is filed too late, and that this Court has no jurisdiction of his case. Not only is claimant barred by Section 24 of the Workmen’s Compensation Act, but he is also barred by Section 22 of the present Court of Claims Act.. Upon the authority of Hexdall v. State, No. 4245, opinion filed April 18, 1950, wherein the same question was decided, thoroughly discussed, and previous decisions of this Court collected, the motion of respondent to - dismiss must be and is hereby sustained. Case dismissed.